                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DERRICKS. WOY                                 )
                                              ) 18-243
                                              )
       V.

NANCY A. BERRYHILL

                                   MEMORANDUM ORDER

       In this action, Plaintiff has taken a pro se appeal from a decision of the Commissioner of

Social Security. Pursuant to Order dated February 12, 2019, Plaintiffs Motion for Summary

Judgment and supporting Brief were due by March 29, 2019. Plaintiff did not submit the

required filings. On April 23, 2019, the Court entered an Order requiring Plaintiff to show cause

why the case should not be dismissed, by May 23, 2019. In response, Joni R. Collins, who

identifies Plaintiff as her son, submitted a letter statement docketed on May 10, 2019. A

subsequent docket notation by the Court indicated that the letter statement would be treated as

Plaintiffs Motion for Summary Judgment.

       Before the Court is Defendant's Motion to Strike Plaintiffs response, on grounds that

Ms. Collins is neither an attorney nor a party to this action. The Court notes no suggestion that

Plaintiff is unable to pursue this appeal on his own behalf, due, for example, to incapacity.

Previous filings in this proceeding appear to bear Plaintiffs signature. As Defendant correctly

suggests, under such circumstances, Plaintiffs mother cannot pursue the appeal in Plaintiffs

stead. While the letter will not be stricken from the docket, it cannot be treated as Plaintiffs

motion and brief.

       Given Plaintiffs prose status, the Show Cause Order deadline will be extended. No later

than   ~ /j                 , 2019, Plaintiff shall file a motion and brief.   In that event, the



                                                 1
Defendant's Motion for Summary Judgment and Supporting Brief will be due thirty days after

Plaintiffs filing.

        If Plaintiff fails to file a motion and brief, or other pleading demonstrating why this case

should not be dismissed, this action will be dismissed with prejudice.

                                       BY THE COURT:




                                       Donetta W. Ambrose
                                       Senior Judge, U.S. District Court

           V/IJ ll ?
Dated: --1+-----1,,__,_-+,- - - - -




                                                  2
